Title: From John Quincy Adams to George Washington Adams, 31 December 1826
From: Adams, John Quincy
To: Adams, George Washington


				N. 35—
					My dear George
					Washington 31. Decr 1826.
				
				May the blessing of God, whose justice is remembered at the close of your last Letter rest upon you through the year about to commence, and many more, as long as it shall be his pleasure that you live upon earth, and then follow you to a better world. Your Letter and scrap of the 22d. and 23d. have brought up tolerably well the arrears of your correspondence with me, excepting that I am still waiting for your account to the first of October, and from to morrow will be due that of another Quarter. Till they are both received, and perhaps until I receive your reply to my last, I shall probably reserve all further directions to you. I am glad you completed the resurvey of the Sevile lots, and suppose we must be content with the nine acres on the land, instead of the eleven conveyed by the deed—The safest course will be to do nothing further in the matter till next summer, when I hope to pay another visit to Quincy, and to complete as far as possible the settlement of my father’s Estate conformably to his Will.The Portrait and the Rocking Chair, can now not reach this place before the Spring. We have had a Christmas week of colder weather than had been experienced for several years and “the torrent of consolidation” has fallen upon the Potowmack.I suppose this Letter will reach you, absorbed in business with the Legislature. If you continue well, and conscious of having employed yourself wisely, you will have no time to indulge moments of despondency—Let me once more caution you in regard to conduct in your Seat—Take no part in the discussion of topics which you do not understand—Form your opinions with anxious deliberations, and express them with firmness, modesty, and discretion—Never turn between parties, and never yield to any party your own well considered sense of right—Beware of Trap doors—and whose you discover then, generally pass by without seeming to notice them—And again, may the blessing of Heaven be with you. Your ever affectionate father
				
					J. Q. A. 
				
				
			